PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,339,746
Issued: July 2, 2019
Application No. 12/913,563
Filed: 27 Oct 2010
For: MOBILE DEVICE FOR MAKING A MOBILE PAYMENT

: DECISION UNDER 37 CFR 1.705(b),
: 37 CFR 1.182, and 37 CFR 1.183
: 
:
:
:
This decision is in response to patentee’s application for patent term adjustment under 37 CFR 1.705(b) filed January 2, 2020, requesting that the Office increase the patent term adjustment an additional 393 days from three hundred and sixty-two (362) days to seven hundred fifty-five (755) days. This is also a decision on the petition under 37 CFR 1.182 and the petition under 37 CFR 1.183 filed January 2, 2020, including the supplemental remarks filed September 16, 2020, in support of granting the application for patent term adjustment.

The request for reconsideration of the patent term adjustment is granted to the extent that the patent term adjustment determination has been reconsidered. However, the request for reconsideration of patent term adjustment is DENIED with respect to making any change in the patent term adjustment determination under 35 USC 154(b) of three hundred and sixty-two (362) days. Further, the petitions under 37 CFR 1.182 and 37 CFR 1.183 are DENIED.

This decision is the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 USC 154(b)(4).

THERE WILL BE NO FURTHER CONSIDERATION OF THIS MATTER BY THE OFFICE.

Relevant Procedural History

On July 2, 2019, the Office determined that patentee was entitled to 362 days of patent term adjustment (“PTA”) and issued U.S. Patent No. 10,339,746 (“the ’746 patent”) with 362 days of PTA.

On January 2, 2020, patentee filed the present application for patent term adjustment pursuant to 37 CFR 1.705(b) seeking reconsideration of the PTA determination and requesting that the Office grant an additional PTA in an amount of 393 days. Patentee concurrently filed a petition under 37 CFR 1.182 and a petition under 37 CFR 1.183 in support of its request for 

Decision under 37 CFR 1.705(b)

In accordance with 37 CFR 1.705(b):

Any request for reconsideration of the patent term adjustment indicated on the patent must be by way of an application for patent term adjustment filed no later than two months from the date the patent was granted. This two-month time period may be extended under the provisions of 37 CFR 1.136(a). An application for patent term adjustment under this section must be accompanied by:

(1) The fee set forth in 37 CFR 1.18(e); and
(2) A statement of the facts involved, specifying:
(i) The correct patent term adjustment and the basis or bases under 37 CFR 1.702 for the adjustment;
(ii) The relevant dates as specified in 37 CFR 1.703(a) through (e) for which an adjustment is sought and the adjustment as specified in 37 CFR 1.703(f) to which the patent is entitled;
(iii) Whether the patent is subject to a terminal disclaimer and any expiration date specified in the terminal disclaimer; and
(iv)(A) Any circumstances during the prosecution of the application resulting in the patent that constitute a failure to engage in reasonable efforts to conclude processing or examination of such application as set forth in 37 CFR 1.704; or
(B) That there were no circumstances constituting a failure to engage in reasonable efforts to conclude processing or examination of such application as set forth in 37 CFR 1.704.

The Office acknowledges receipt of the $200.00 fee set forth in 37 CFR 1.18(e) and the four-month extension of time fee of $2,200.00 under 37 CFR 1.17(a)(4). No additional fees are required in connection with the application for patent term adjustment.

Upon review, the USPTO affirms that patentee is entitled to three hundred and sixty-two (362) days of PTA. 

Patentee does not contest the 99 days of “A” delay under 35 USC 154(b)(1)(A), the zero days of “B” delay under 35 USC 154(b)(1)(B), the 780 days of “C” delay under 35 USC 154(b)(1)(C), the zero overlapping days under 35 USC 154(b)(2)(A) or the 517 days of the reductions of PTA under 35 USC 154(b)(2)(C)(iii) and 37 CFR 1.704 assessed in connection with applicant delay.

 “A” Delay

There are 99 days of “A” delay.  The periods of “A” delay are:

16 days under 37 CFR 1.703(a)(1) beginning on December 28, 2011 (the day after the date that is fourteen months after the day the application was filed) and ending on January 12, 2012 (the date the non-final Office action was mailed);

50 days under 37 CFR 1.703(a)(3) beginning on December 17, 2012 (the day after the date that is four months after the date a reply in compliance with § 1.113(c) was filed) and ending on February 4, 2013 (the date the non-final Office action was mailed).

33 days under 37 CFR 1.703(a)(3) beginning August 10, 2014 (the day after the date that is four months after the date a reply in compliance with § 1.113(c) was filed) and ending on September 11, 2014 (the date the non-final Office action was mailed).

The total amount of “A” delay is therefore (16 days + 50 days + 33 days) = 99 days. 

“B” Delay 
  
The patent is entitled to 0 days of “B” delay.

The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 USC 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis AG v. Lee, 740 F.3d 593, 601 (Fed. Cir. 2014).  If the result does not exceed three years, then there is no amount (i.e., 0 days) of “B” delay.

The length of time between application and issuance is 3171 days, which is the number of days beginning on the October 27, 2010 application filing date and ending on the July 2, 2019 date of patent issuance.

The length of time consumed by continued examination under 37 CFR 1.114 is 2455 days (from August 16, 2012, the date that the first Request for Continued Examination (“RCE”) was filed and ending on May 6, 2019, the date the Notice of Allowance was mailed).

The number of days beginning on the application filing date (October 27, 2010) and ending on the date three years after the application filing date (October 27, 2013) is 1097 days.

The length of time between the application filing date and issuance (3171 days) less the length of time consumed by continued examination (2455 days) exceeds three years (1097 days) by 0 days (3171 – 2455 – 1097 = 0).  Therefore, the period of “B” delay is 0 days.

“C” Delay

The amount of “C” delay under 37 CFR 1.703(e) is 780 days beginning January 9, 2017, the date that jurisdiction passed to the Patent Trial and Appeal Board, and ending February 27, 2019, the date of the final decision in favor of applicant by the Patent Trial and Appeal Board.  

Overlap

The total number of overlapping days of Office delay is 0 days. Overlap occurs when calendar days overlap between “A” and “B” delays.  See Wyeth v. Kappos, 591 F.3d 1364, 93 USPQ2d 1257 (Fed. Cir. 2010). As no “B” delay was incurred, there can be no overlapping days.

Reduction under 35 USC 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The patent term adjustment is subject to a reduction of 517 days pursuant to 37 CFR 1.704(a) for the following periods: 

(1)	The 58-day period assessed pursuant to 37 CFR 1.704(b) beginning May 7, 2013, the day after the date that is three months after the date that the non-final Office action was mailed, and ending July 3, 2013, the date that the response to the non-final Office action was filed.

(2)	The 78-day period assessed pursuant to 37 CFR 1.704(b) beginning January 22, 2014, the day after the date that is three months after the date that the final Office action was mailed, and ending April 9, 2014, the date that the response to the final Office action was filed.

(3)	The 114-day period assessed pursuant to 37 CFR 1.704(c)(8) beginning April 10, 2014, the day after the date that the RCE was filed, and ending April 9, 2014, the date that the supplemental reply (information disclosure statement) was filed.

(4)	The 62-day period assessed pursuant to 37 CFR 1.704(b) beginning December 12, 2014, the day after the date that is three months after the date that the non-final Office action was mailed, and ending February 11, 2015, the date that the response to the restriction requirement was filed.

(5)	The 58-day period assessed pursuant to 37 CFR 1.704(c)(8) beginning February 12, 2015, the day after the date that the amendment was mailed, and ending April 10, 2015, the date that the supplemental reply (information disclosure statement) was filed.

(6)	The 29-day period assessed pursuant to 37 CFR 1.704(b) beginning August 4, 2015, the day after the date that is three months after the date that the final Office action was mailed, and ending September 1, 2015, the date that the response to the final Office action was filed.

118-day period assessed pursuant to 37 CFR 1.704(c)(11) beginning May 27, 2016, the day after the date that is three months after the date that the Notice of Appeal was filed, and ending September 21, 2016, the date that the appeal brief in compliance with 37 CFR 41.37 was filed.

Accordingly, under 37 CFR 1.704, the amount of PTA is properly reduced by 517 days (58 days + 78 days + 114 days + 62 days + 58 days + 29 days + 118 days).

Patentee argues that the application is entitled to an additional patent term adjustment of 393 days.1 Patentee’s arguments have been carefully considered, but are not found persuasive. Patentee argues that the 393 days is appropriate in view of patentee’s assertions that the rejection of the claims under Section 101 was in error because “the Section 101 rejection … was clearly unsupported and without merit”2 and prosecution of the application purportedly was “influenced” by the “USPTO’s Sensitive Application Warning System (SAWS) and/or policy or procedure similar to the SAWS program.”3 Patentee makes specific reference to the Section 101 eligibility rejection in the final Office action on May 1, 2015 and the Notice of Appeal filed February 26, 2016. Patentee acknowledges that the requested 393 days of additional patent term adjustment is not provided for under the regulations set forth at 37 CFR 1.700-705.4 Moreover, patentee fails to identify which category of PTA enumerated in Section 154(b)(1) would support its request for an additional 393 days of PTA during the period that runs between February 18, 2016 (the date on which the Office mailed the Advisory Action sustaining the Section 101 rejection but which petitioner argues is the date on which the ’563 application should have been allowed, see Application for Patent Term Adjustment at p15) and May 6, 2019 (the date on which the Notice of Allowance was mailed).

The determination of patent term adjustment due to delay caused by the Office is governed by the circumstances set forth in 35 USC 154(b)(1) and the implementing patent rules set forth at 37 CFR 1.702-1.703. The prosecution history for the above-identified application—including the file history regarding the Section 101 rejection that was subsequently reversed by the Board—is reflective of the usual “back and forth” formal communications between the examiner of record and the applicant.5 Patentee has failed to establish that an additional patent term adjustment of 393 days is warranted under the patent law set forth at 35 USC 154(b)(1) and the patent rules set forth at 37 CFR 1.702-703. Accordingly, the request for an additional 393 days of patent term adjustment is denied.

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				

99 (i.e., 16 + 50 + 33) + 0 + 780 – 0 – 517 = 362 days
	                         
Patentee’s Calculation:

99 + 0 + 780 – 0 – 517 + 393 = 755 days 

Decision under 37 CFR 1.182

In accordance with 37 CFR 1.182:

All situations not specifically provided for in the regulations of this part will be decided in accordance with the merits of each situation by or under the authority of the Director, subject to such other requirements as may be imposed, and such decision will be communicated to the interested parties in writing. Any petition seeking a decision under this section must be accompanied by the petition fee set forth in 37 CFR 1.17(f).

The Office acknowledges receipt of the $400.00 fee set forth in 37 CFR 1.17(f). No additional fees are required in connection with the petition under 37 CFR 1.182.

Patentee argues that the above-identified patent is entitled to an additional patent term adjustment of 393 days. Patentee asserts that the “[r]egulations relating to Patent Term Adjustment are set forth in 37 CFR 1.700-705. The situation to which this Petition is subject is not specifically provided for in the Regulations. Justice requires, due to an extraordinary situation, suspension of the requirements of these Regulations.”6

Patentee further asserts that the PTA regulations do not provide for the relief sought, i.e., 393 additional days of patent term adjustment, which patentee attributes to the delayed issuance of the patent due to the Examiner’s entry of a Section 101 eligibility rejection that patentee argues was “clearly unsupported and without merit” and theorizes may have been influenced by USPTO SAWS program and/or policy and procedure akin to the SAWS program. Thus, patentee asserts that the additional 393 days should be accorded by way of the instant petition under 37 CFR 1.182. 



Furthermore, the purpose of patent term adjustment is to “compensate patent applicants for certain reductions in patent term that are not the fault of the applicant,” H.R. Rep. No. 106-464, at 125 (1999) (Conf. Rep.) (emphasis added), not to guarantee the correctness of the agency's every decision.”7 

Here, patentee was awarded 99 days of “A” delay pursuant to 35 USC 154(b)(1)(A) and 37 CFR 1.702(a) and 1.703(a) in view of: the 16 days of Office delay in mailing the non-final Office action past fourteen months after the day the application was filed; the 50 days of Office delay in mailing the Office action past four months after the date that applicant filed the RCE of August 16, 2012, and the 33 days of Office delay in mailing the Office action past four months after the date that applicant filed the RCE of April 9, 2014. There was no delay in issuing the patent within four months from the payment of the issue fee pursuant to 35 USC 154(b)(1)(A)(iv) because the issue fee was paid on May 10, 2019 and the patent issued on July 2, 2019, less than four months later. Patentee is not entitled to additional “A” delay under 35 USC 154(b)(1)(A) and 37 CFR 1.702(a) and 1.703(a).

In view of the submission of the RCE filed August 16, 2012, the patent was precluded from accruing any “B” delay PTA during the time consumed by continued examination—i.e., from the applicant’s filing of the RCE through the USPTO’s mailing of the Notice of Allowance, see Novartis, 740 F.3d at 602—and the calculation of “B” delay results in 0 days of “B”-delay. Patentee is not entitled to additional “B” delay under 35 USC 154(b)(1)(B)(i) and 37 CFR 1.702(b) and 1.703(b). 

Patentee was further awarded 780 days of PTA for the successful appeal before the Board pursuant to the “C” delay provisions of 35 USC 154(b)(1)(C)(iii). This 780-day period is the period of “appellate review” set forth in 35 USC 154(b)(1)(C)(iii) and runs from January 9, 2017 (the date that the reply brief was filed and jurisdiction passed to the Board), and ends on February 27, 2019 (the date of the Board’s final decision in favor of applicant), pursuant to 37 CFR 1.702(e) and 1.703(e). Patentee is not entitled to additional “C” delay under 35 USC 154(b)(1)(C)(iii) and 37 CFR 1.702(e) and 1.703(e). However, patentee would have the USPTO rewrite the statutory and regulatory provisions to (1) start this period of PTA time on the date that the rejection, which was the subject of the successful Board appeal, was sustained by the Examiner in an Advisory Action, and (2) end the period on the date the Notice of Allowance was 8 This proposition finds no basis or support in the statute or implementing regulations. Furthermore, as governing law and implementing rules makes no specific allowance for an adjustment asserted by patentee to have been attributed to the SAWS program and/or a SAWS-like policy or procedure, patentee herein cannot circumvent the law and rules governing patent term adjustment and procure an additional adjustment of 393 days pursuant to 37 CFR 1.182. As noted above, PTA is provided for those specific USPTO delays enumerated in Sections 154(b)(1)(A), (B), and (C), and patentee has been fully compensated for those delays in the USPTO’s PTA determination of 362 days. In view thereof, the petition under 37 CFR 1.182 is DENIED.

Decision under 37 CFR 1.183

In accordance with 37 CFR 1.183:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in 37 CFR 1.17(f).

The Office acknowledges receipt of the $400.00 fee set forth in 37 CFR 1.17(f). No additional fees are required in connection with the petition under 37 CFR 1.183.

Patentee has failed to establish the existence of an “extraordinary situation” within the meaning of 37 CFR 1.183. Patentee argues (and requests that the Director determine) that the issuance of the patent was delayed due to the entry of a rejection of the claims under Section 101 because of the SAWS program or policies and programs of similar to SAWS.9 However, a review of the application file history does not reflect any irregularity in the prosecution of the application. Instead, the file history is indicative of the usual “back and forth” formal communications between the examiner of record and the applicant.10 As noted above, PTA is provided for those specific USPTO delays enumerated in Sections 154(b)(1)(A), (B), and (C), and patentee has been fully compensated for those delays in the USPTO’s PTA determination of 362 days.

Additionally, patentee has not set forth any particular regulation for which suspension or waiver is requested. Nonetheless, the circumstances for which a patent term adjustment may be accorded due to delay by the USPTO are specifically enumerated by statute pursuant to 35 USC 154(b)(1), and, thus, are not subject to suspension or waiver under 37 CFR 1.183. In view thereof, the petition under 37 CFR 1.183 is DENIED.

Conclusion

The Office affirms that patentee is entitled to PTA of three hundred and sixty-two (362) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following:  99 + 0 + 780 – 0 – 517 = 362 days.  A correction of the determination of patent term adjustment under 35 USC 154(b) to 755 days is not merited. As the front page of the patent properly reflects the PTA determination of 362 days, no further action is required. Accordingly, the request for redetermination of patent term adjustment is DENIED. 

Telephone inquiries regarding this decision may be directed to Attorney Advisor Alesia M. Brown at (571) 272-3205.



/Charles Kim/
Director, Office of Petitions


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Application for Patent Term Adjustment at p13, ¶¶1, 2.
        2 Application for Patent Term Adjustment at p14.
        3 Application for Patent Term Adjustment at p13, ¶3.
        4 Application for Patent Term Adjustment at p14.
        5 See, Pfizer, Inc. v. Lee, 811 F.3d 466, 476 (Fed. Cir. 2016) (“The underlying ‘purpose of PTA is to “compensate patent applicants for certain reductions in patent term that are not the fault of the applicant,” not to guarantee the correctness of the agency’s every decision.’” (quoting University of Massachusetts v. Kappos, 903 F. Supp. 2d 77, 86 (D.D.C. 2012)).
        
        6 Application for Patent Term Adjustment at p14.
        7 Univ. of Mass., 903 F. Supp. 2d at 86; see also Pfizer, 811 F.3d at 476.
        8 Application for Patent Term Adjustment at p15 (“…Petitioner submits that the ’563 Patent Application should have been allowed on February 18, 2016, the date [the] Office mailed the Advisory Action sustaining the Section 101 rejection of the claims as then entered and ultimately allowed, and that at least an additional 393 days (1,173 – 780 = 393) should be added to the Patent Term Adjustment already calculated by the USPTO.”).
        9 Application for Patent Term Adjustment at pp1-2.
        10 The allegations of irregularities provided in the Rolf Affidavit attached as an exhibit to the Application for Patent Term Adjustment have also been reviewed and are found to be not persuasive and not supportive of patentee’s application for additional PTA. The allegations center on different examinations of different (albeit related) applications than the ’563 application at issue in this PTA request. Because a PTA determination for a patent is based on the events that occur during examination of that patent’s application, allegations and arguments regarding other patent applications are neither availing nor relevant. See, e.g., Mohsenzadeh v. Lee, 790 F.3d 1377, 1382 (Fed. Cir. 2015) (holding that 35 USC 154(b)(1)(A) “does not provide patent term adjustments in continuing applications based on delays in the prosecution of parent applications.”).